Citation Nr: 0618548	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-42 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle.

2.  Entitlement to service connection for a left leg 
disability.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 until 
January 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  The Board notes that during the appeal 
process the claims folder was transferred to the New York RO.  


FINDINGS OF FACT

1.  Chronic arthritis of the left ankle was not manifest 
during service or within one year of separation from service, 
and has not been shown by competent clinical evidence to be 
etiologically related to service.

2.  The competent evidence fails to demonstrate any current 
diagnosis of a left leg disability.


CONCLUSIONS OF LAW

1.  Arthritis of the left ankle was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A left leg disability was not proximately due to or the 
result of a service-connected disability, and was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA satisfied its duty to notify by means of December 2003 and 
January 2004 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
any evidence and/or information in his possession to the AOJ 
that pertains to the claims.  As VCAA notice was issued prior 
to the March 2004 initial adjudication of the claim, its 
timing is consistent with the holding in Pelegrini.  
Moreover, while notice was not provided in that 
communication, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefit sought, this omission is not 
prejudicial to the veteran.  Indeed, because service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the veteran.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
and VA medical records, to include reports of VA examination 
and treatment.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed his statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

The Board notes that the claims file was not available for 
review by the VA examiner in 2004.  However, the medical 
history stated in the examination report, as reported by the 
veteran, is consistent with the evidence of record.  The 
evidence of record consists of the veteran's oral history 
regarding his left ankle problems and the service medical 
records that document a left foot injury with treatment.  
Therefore, the VA examiner's findings were based upon a 
review of the veteran's medical history as required by 
38 C.F.R. §§ 4.1 and 4.2 (2005).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.

I.  Service Connection- arthritis, left ankle

Legal criteria & analysis

Presumptive Service Connection 

Where a veteran served 90 days or more during a period of 
war, and a chronic disease, including arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  No reports of record establish any clinical 
manifestations of arthritis within the applicable time 
period.  Thus, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Service Connection

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in the line of duty in active 
military service, or for aggravation of a pre-existing injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2005); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
examiner in February 2004 diagnosed the veteran with 
arthritis of the left ankle.  Based on this evidence, the 
Board finds a current disability and the first element of a 
service connection claim is therefore satisfied.

With respect to an in-service incurrence, the service medical 
records show treatment referable to the left foot in April 
1965.  The medical care record notes that the veteran stumped 
his left foot and has pain at the base of his 2nd and 3rd toes 
on walking.  X-rays taken at that time were negative for any 
fractures.  There are no other in-service complaints or 
treatment relating to the veteran's left foot or ankle.  
Indeed, the veteran's November 1965 separation examination 
reflects normal findings of his left lower extremity.  In the 
absence of subsequent complaints or treatment during service, 
and the normal separation examination, the Board finds the 
veteran's in-service, left foot problem to be acute and 
transitory.  

Following service, the claims file shows no documented 
complaints of or treatment for a left foot or ankle problem 
until the filing of this claim in 2003, over 36 years 
following separation from service.  In making its decision, 
the Board notes that the lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial report of arthritis of the left ankle 
many years after the veteran's discharge from service to be 
too remote from service to be reasonably related to it.  For 
the above reasons, the current left ankle disability is not 
found to have been incurred in service.  Furthermore, as 
discussed below, no probative competent evidence causally 
relates the current left ankle arthritis to active duty.

The Board acknowledges a September 2003 note from a private 
physician, J.R.A., M.D.  Dr. J.R.A. stated that the veteran's 
left ankle pain is likely related to a left ankle fracture 
which was sustained at Turner Air Force Base (AFB) in 1965.  
However, the service medical records contain an April 1965 
radiographic report from Turner AFB that showed x-rays were 
taken of the veteran's left foot and that no fracture was 
found.  The Board does not find this opinion to be probative 
for the following two reasons.  First, the opinion amounts to 
a general conclusion based on history provided by the 
claimant and is unsupported by the evidence of record.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (stating that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence).  Also, Dr. 
J.R.A.'s note does not indicate that the claims folder was 
reviewed to gain an understanding of the veteran's medical 
history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(finding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion).  
Based on the above two reasons, the Board does not find Dr. 
J.R.A.'s opinion to be probative competent evidence. 

The veteran himself has expressed a belief that his arthritis 
of the left ankle is causally related to active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's arthritis of the left ankle was incurred during 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service Connection- left leg disability

The Board will now address the issue of service connection 
for a left leg disability on a nonpresumptive direct 
incurrence basis, and on a secondary service connection 
basis.  As noted above, the service medical records are 
negative for demonstration of any complaints or treatment 
regarding the left leg.  The Board again notes an April 1965 
service medical record indicating that the veteran had a left 
foot complaint.  However, the service medical records do not 
document a left leg complaint or abnormality, nor another 
left foot complaint, during the veteran's remaining active 
duty service.  Separation examination revealed no abnormality 
of the left lower extremity.  Based on the lack of further 
complaints or treatment, the Board finds that there was not a 
chronic left leg disability demonstrated during active 
service.

As previously described, medical evidence must demonstrate a 
current disability.  Here, the medical evidence of record 
does not demonstrate a current left leg disability subsequent 
to service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  The Board finds support for this conclusion 
in a decision of the United States Court of Appeals for 
Veterans Claims, which interpreted the requirement of current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (stating that in the absence of proof of a present 
disability there can be no valid claim).  Although the 
veteran has asserted that he currently suffers from a left 
leg disability, he has offered no medical evidence, which 
indicates that these complaints are manifestations of an 
actual medical disorder.  The veteran's reports of pain alone 
cannot satisfy the criteria for a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (noting that 
service connection may not be granted for a diagnosis of a 
disability by history or for symptoms unaccompanied by a 
current diagnosis).  Based on the above, a current diagnosis 
of a left leg disability is not demonstrated.  Considering 
this fact, an award of direct service connection is not 
justified here.  See Brammer, 3 Vet. App. at 225.

The veteran asserts that arthritis in his left ankle has 
caused left leg problems.  In essence, the veteran is 
claiming that he has left leg problems which are secondary to 
the arthritis of his left ankle.  In this regard, secondary 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service- connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509. 
512 (1998).   

To successfully establish a secondary service connection 
claim, the evidence of record must contain a current 
disability and a service-connected disability.  In this case, 
even if a current left leg disability is established, 
secondary service connection is not possible because the 
veteran's left ankle disability is not service connected.   
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Considering the facts discussed above, an award of service 
connection is not justified here, on a secondary or direct 
basis.  

In the absence of competent evidence of a left leg 
disability, the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

Service connection for arthritis of the left ankle is denied.

Service connection for a left leg disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


